Citation Nr: 1423501	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes.

2.  Entitlement to an evaluation in excess of 30 percent for a cervical spine disability.  

3.  Propriety of the reduction in rating from 100 percent to 20 percent for prostate cancer, as of November 1, 2013.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1963 to November 1965 and from December 1977 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A June 2008 rating decision denied entitlement to service connection for peripheral neuropathy and denied a higher evaluation for the Veteran's cervical spine disability.  An August 2013 rating decision reduced the Veteran's service-connected prostate cancer disability evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence reveals that the Veteran has received medical treatment from the VA and through private treatment providers for his cervical spine disability.  These records are not in the claims file, to include any VA treatment records since November 2009.  These records should be obtained on remand.  The Veteran submitted a statement in December 2008 indicating he had been diagnosed with peripheral neuropathy.  If records are located revealing a diagnosis of peripheral neuropathy of the bilateral upper extremities, the RO should obtain an opinion as to whether the peripheral neuropathy is related to the Veteran's service-connected diabetes or cervical spine disability.

The Veteran has also submitted statements that his cervical spine disability has worsened since his last VA examination, 6 years ago.  On remand he should be afforded a new examination.

In an August 2013 rating decision the RO reduced the Veteran's prostate cancer evaluation from 100 percent to 20 percent disabling, effective November 1, 2013.  The Veteran submitted a timely notice of disagreement in September 2013.  The RO has not issued a statement of the case on this claim.  On remand, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for his cervical spine and claimed peripheral neuropathy.

a) After obtaining any appropriate authorizations for release of medical information, the AOJ must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The AOJ must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected cervical spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's spine.

The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must describe all present neurological manifestations of the Veteran's cervical spine disability, including nerve disorders of the extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must provide an opinion as to whether the Veteran has unfavorable ankylosis as defined under The General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this criteria, unfavorable ankylosis is shown where the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  If and only if treatment records are received revealing a diagnosis of peripheral neuropathy of the upper extremities, have an appropriate examiner offer an opinion as to whether this peripheral neuropathy is caused or aggravated by the Veteran's service-connected diabetes or cervical spine disability.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.  The examiner should offer the following opinions:

a)  Is the Veteran's peripheral neuropathy caused by his service-connected diabetes or cervical spine disability AND 

b)  Is the Veteran's peripheral neuropathy aggravated by his service-connected diabetes or cervical spine disability?

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Provide the Veteran a statement of the case on the issue of the propriety of a reduction from 100 percent to 20 percent for prostate cancer.  Advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should the claim be returned to the Board for further appellate consideration.  

5.  Ensure the reports of the VA compensation examination addresses the applicable rating criteria.  If not, return the reports to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

6.  Then readjudicate the claims in light of all additional evidence received since the most recent statement of the case.  If the benefits requested are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

